Citation Nr: 1422816	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  12-04 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to higher disability ratings for service-connected posttraumatic stress disorder, initially rated as 30 percent disabling prior to August 22, 2012, and as 50 percent disabling since.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1986 to September 1989 and from November 1989 to November 2006, including service in Somalia, Bosnia, and Iraq.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted entitlement to service connection for anxiety disorder, and assigned a 30 percent disability rating, effective November 15, 2010.  

In a September 2012 rating decision, the RO determined that the Veteran's service-connected disability would be more appropriately described as PTSD and assigned the disability a 50 percent disability rating, effective August 22, 2012.  

The issue of entitlement to a higher disability rating for service-connected degenerative spondylosis of the lumbar spine has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2014 claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

After thorough review of the record, it appears that not all of the Veteran's VA mental health treatment records have been associated with the claims file.  Notably, in his October 2011 notice of disagreement, the Veteran expressed dismay that the most recent treatment records reviewed in rendering a decision on his claim were dated between May 2007 and May 2008.  Additionally, VA mental health treatment records dated in May 2008 noted plans for the Veteran to receive regular counseling and another VA psychiatric consultation three months later.  No additional records dated before the April 2011 VA examination have been associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Once all available records have been obtained, a new VA examination is warranted to assess the current severity of the Veteran's service-connected PTSD based on review of all evidence of record.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, this claim is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's VA treatment records, including mental health records, dated since May 2008, from the Shreveport VA Medical Center.  

Efforts to obtain these records must continue until they are obtained unless it is reasonably certain that they do not exist or that further efforts would be futile.

If any requested records cannot be obtained, inform the Veteran; also tell him what efforts were made to obtain the records.  He must also be allowed the opportunity to provide such records, and be notified of any further actions that will be taken with regard to his claim.

2.  Thereafter, schedule the Veteran for a VA mental health examination to assess the severity of his service-connected PTSD.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report or addendum should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

Following examination, the examiner should identify what symptoms, if any, the Veteran currently manifests, or has manifested in the recent past, that are attributable to his service-connected PTSD.

The examiner should discuss the effect, if any, of the Veteran's PTSD on his social and occupational adaptability.  

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  The examiner should specifically address all medical evidence and any lay contentions of record concerning the severity of the Veteran's PTSD.  

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  

4.  Finally, readjudicate the Veteran's increased rating claim on appeal.  If the full benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



